         Case 16-12449            Doc 224        Filed 11/04/18 Entered 11/04/18 23:45:47                         Desc Imaged
                                                Certificate of Notice Page 1 of 3
                                               United States Bankruptcy Court
                                                 District of Massachusetts
In re:                                                                                                     Case No. 16-12449-fjb
Wilson Andrade                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0101-1                  User: ncalvo                       Page 1 of 2                          Date Rcvd: Nov 02, 2018
                                      Form ID: ntcdsm                    Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Nov 04, 2018.
db             +Wilson Andrade,   99A Linwood Ave.,    Melrose, MA 02176-4705
smg             MASS DEPT OF REVENUE,    BANKRUPTCY UNIT,   P0 BOX 9564,    Boston, MA 02114-9564
19754147        CCB/PPC,   9690 Deereco Road,    Titanium, MD 21093-6991
19754137       +Ditech Financial LLC,    f/k/a Greentree Financing LLC,    Harmon Law Offices, P.C.,
                 150 California Street,    Newton, MA 02458-1005
19754139       +Harmon Law Offices, P.C.,    150 California Street,   Newton, MA 02458-1005
19959759        Mass. Dept. of Revenue,    Attn: Bankruptcy Unit,   PO Box 9564,    Boston, MA 02114-9564
19754145        Mid-America Bank & Trust,    216 W. 2nd Street,   Dixon, MO 65459-8048
19813700       +National Grid,   P.O. Box 11735,     Newark, NJ 07101-4735
19754150       +Richard S. Ravosa, Esq.,    Waterfront Lawyer’s Building,    300 Commercial Street, Suite 2,
                 Boston, MA 02109-1192

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg            +E-mail/Text: duabankruptcy@detma.org Nov 02 2018 23:49:01       CHIEF COUNSEL, LEGAL DEPARTMENT,
                 DEPARTMENT OF UNEMPLOYMENT ASSISTANCE,    COMMONWEALTH OF MASSACHUSETTS,
                 19 STANIFORD STREET,1ST FLOOR,    Boston, MA 02114-2502
19754148       +E-mail/Text: bankruptcy@cavps.com Nov 02 2018 23:49:04       Calvalry Portfolio Services,
                 500 Summit Lake Drive,   Valhalla, NY 10595-2322
19754140        EDI: CAPITALONE.COM Nov 03 2018 03:48:00      Capital One, NA,    PO Box 30273,
                 Salt Lake City, UT 84130-0273
19968843       +E-mail/Text: bankruptcy@cavps.com Nov 02 2018 23:49:04       Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,    Valhalla, NY 10595-2321
19754142        EDI: CITICORP.COM Nov 03 2018 03:48:00      Citicards, CBNA,    PO Box 6241,
                 Sioux Falls, SD 57117-6241
19754138        E-mail/Text: bankruptcy.bnc@ditech.com Nov 02 2018 23:48:58       Ditech Financial LLC,
                 PO Box 6172,   Rapid City, SD 57709-6172
19966229        E-mail/Text: bankruptcy.bnc@ditech.com Nov 02 2018 23:48:58       Ditech Financial LLC,
                 fka Green Tree Servicing LLC,    P.O. Box 6154,   Rapid City, South Dakota 57709-6154
19754143        EDI: AMINFOFP.COM Nov 03 2018 03:48:00      First Premier,    3820 N. Louise Avenue,
                 Sioux Falls, SD 57107-0145
19754144        EDI: HFC.COM Nov 03 2018 03:48:00      HSBC Bank,   PO Box 9,    Buffalo, NY 14240-0009
20218170       +EDI: IRS.COM Nov 03 2018 03:48:00      Internal Revenue Service,    P.O. Box 7346,
                 Philadelphia, PA 19101-7346
19754141        E-mail/Text: ebn@metrocu.org Nov 02 2018 23:49:13      Secure Credit Union,     PO Box 9100,
                 Chelsea, MA 02150-9100
19754146        EDI: RMSC.COM Nov 03 2018 03:48:00      SYNCB/Care Credit,    PO Box 965036,
                 Orlando, FL 32896-5036
19754149       +EDI: SWCR.COM Nov 03 2018 03:48:00      Southwest Credit Systems, LP,    4120 International Pkwy.,
                 Suite 1100,   Carrolton, TX 75007-1958
                                                                                              TOTAL: 13

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
19980637*         Ditech Financial LLC,   fka Green Tree Servicing LLC,   P.O. Box 6154,
                   Rapid City, South Dakota 57709-6154
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Nov 04, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on November 2, 2018 at the address(es) listed below:
              Carolyn Bankowski-13-12    13trustee@ch13boston.com
              Daniel P. Murphy   on behalf of Creditor   Ditech Financial LLC bankruptcyNE@orlans.com,
               ANHSOM@4stechnologies.com
              Eric K. Bradford   on behalf of Assistant U.S. Trustee John Fitzgerald Eric.K.Bradford@USDOJ.gov
       Case 16-12449       Doc 224     Filed 11/04/18 Entered 11/04/18 23:45:47             Desc Imaged
                                      Certificate of Notice Page 2 of 3


District/off: 0101-1          User: ncalvo                 Page 2 of 2                  Date Rcvd: Nov 02, 2018
                              Form ID: ntcdsm              Total Noticed: 22


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Jason Giguere    on behalf of Creditor     Ditech Financial LLC mabk@harmonlaw.com,
               jgiguere@ecf.courtdrive.com
              John Fitzgerald     USTPRegion01.BO.ECF@USDOJ.GOV
              Joshua Ryan-Polczinski     on behalf of Creditor    Ditech Financial LLC mabk@harmonlaw.com,
               jryan@ecf.courtdrive.com
              Julie A. Ranieri    on behalf of Creditor    Ditech Financial LLC bankruptcy@kordeassoc.com
              Julie A. Ranieri    on behalf of Defendant    Ditech Financial LLC bankruptcy@kordeassoc.com
              Tatyana P. Tabachnik    on behalf of Defendant    Ditech Financial LLC bankruptcyNE@orlans.com,
               ttabachnik@orlans.com;ANHSOM@4stechnologies.com
              Walter H. Porr, Jr.    on behalf of Defendant    Ditech Financial LLC wporr@kordeassoc.com,
               bankruptcy@kordeassoc.com
              Zoh Nizami    on behalf of Creditor    Ditech Financial LLC bankruptcy@kordeassociates.com
                                                                                              TOTAL: 11
  Case 16-12449         Doc 224      Filed 11/04/18 Entered 11/04/18 23:45:47                 Desc Imaged
                                    Certificate of Notice Page 3 of 3
                                UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF MASSACHUSETTS


In Re:   Wilson Andrade                                         Chapter: 13
         Debtor,                                                Case No: 16−12449
                                                                Judge Frank J. Bailey



                                          NOTICE OF DISMISSAL




You are hereby notified that an Order Dismissing the above debtor was entered on 10/18/18 .




Date:11/2/18                                                    By the Court,

                                                                Noe Calvo
                                                                Deputy Clerk
                                                                617−748−5344



                                                                                                        222
